Case 1:21-cr-00245-APM Document5 Filed 03/05/21 Page 1 of1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
United States of America
v. Case: 1:21-mj-00271
: Assigned To : Harvey, G. Michael
Shane Jenkins ) Assign. Date : 03/02/2021
) Description: Complaint w/ Arrest Warrant
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Shane Jenkins >
who is accused of an offense or violation based on the following document filed with the court:

CI Indictment C1 Superseding Indictment O Information (J Superseding Information %&%{ Complaint

C1 Probation Violation Petition C1 Supervised Release. Violation Petition [Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 111(a)(1) and (b) - Assault on Federal Officer;

18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder;

18 U.S.C. § 1361 - Damage to Federal Property;

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority;
18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;

18 U.S.C. § 1752(a)(4) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority.

oll

Digitally signed by G. Michael Harvey
Date: 2021.03.02 13:30:54 -05'00"

 

Date: 03/02/2021

 

Issuing officer's signature

City and state: Washington, D.C. . G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

 

Return

 

This HD was received 5 vas », 2 2002 , and the person was arrested on (date) 3| 5 20 Zl
wes DN,

at (city and state)

Date: 4 5 L202 7 > :
"Arresting officer's signature

Any L Aula Qnecial Agent

Printed name add title

 

 

 

 

 

 
